Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATEMENT OF REASONS FOR ALLOWANCE
	The terminal disclaimer dated 3 May 2021 has been approved to overcome the pending obviousness double patenting rejections.  As for the merits of the claimed invention, the closest reference is WO 2013/182604 (Ecalle) that teaches all claimed subject matter in independent claim 31 (note the 102(a1) rejection in non-final Office Action dated 11 May 2020), except for the added limitations in the amendment dated 11 November 2020 “directing steam from the boiler to a steam inlet of a fluid path of a condenser portion of the fuel dryer assembly, wherein the fluid path through the condenser is isolated from the fuel path and has a fluid outlet”, and “directing the condensed steam from the fresh water condenser assembly through a water treatment system that receives the condensed steam in either vapor phase or liquid phase or both, wherein the condensed steam as liquid water is passed through a purifier and filter to provide the potable water”.  It would not have been obvious to modify Ecalle to come up with the claimed invention without impermissible hindsight reconstruction.








Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
5/5/2021